DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The RCE filed on 11/7/2022 has been entered
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44, 46, 48, 50-53, 74 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy (WO2016/118482) in view of Sunley et al (US PG Pub No. 2019/0218993) in further view of Dibble et al (US PG Pub No. 2011/0048372)
Regarding claim 44, McCarthy teaches A method of operating a compression ignition engine (abstract figure 1A paragraph 34 diesel engine), the compression ignition engine including N cylinders (figure 1A), N being an integer of at least 2, each of the N cylinders having an inner surface, a piston disposed and configured to move in each cylinder of the N cylinders, an intake port, an exhaust port, wherein each of the N cylinders further includes an intake valve (130 figure 3B paragraph 36) configured to allow and/or block fluid flow through the intake port and an exhaust valve (150 figure 3B paragraph 36) configured to allow and/or block fluid flow through the exhaust port. and a fuel injector, the piston and the inner surface defining a combustion chamber, the method comprising: (figure 3B)
injecting a fuel into each of the combustion chambers; (paragraph 37 fuel injected via fuel injector 310)
igniting the fuel via compression ignition in the compression ignition engine (paragraph 37 US PG Pub No. 2015/0027424 also provides evidentiary support ignition a low cetane fuel (paragraph 10)
combusting substantially all of the fuel in the compression ignition engine (paragraph 37 ignites fuel via compression); 
monitoring engine load of the compression ignition engine; and (S401 figure 4A paragraph 62 monitor engine load)
deactivating a cylinder (S403 figure 4A paragraph 65 deactivated cylinder) of the N cylinders upon a decrease in engine load
McCarthy does not explicitly teach deactivating cylinders upon a decrease in engine load to less than (N-1)/N x FL, wherein FL is a full load at a given engine speed
However McCarthy teaches in S401 figure 4B paragraph 65 that criteria of load, crankshaft RPM is used to meet cylinder deactivation. Therefore “deactivating cylinders upon a decrease in engine load to less than (N-1)/N x FL, wherein FL is a full load at a given engine speed” would be a result of routine optimization as one of ordinary skill in the art would be able to come to such conclusion by experimentation to prevent excessive switching from CDA to full cylinder operation. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
McCarthy does not explicitly teach however Sunley teaches wherein the fuel has a cetane number of less than about 40 (paragraph 13 methane ICE powered by. US PG Pub No. 2019/0032618 paragraph 2 is evidentiary support provides evidentiary support that methane has a high octane number and Low cetane number).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify McCarthy based on the teachings of Sunley to teach wherein the fuel has a cetane number of less than about 40. The motivation would be to provide alternative fuel options.
McCarthy does not explicitly teach however Dibble teaches wherein deactivating the cylinder includes deactivating motion of the intake valve and exhaust valve before deactivating the fuel injector in order to trap combustion products rather than air and maintain overall stoichiometric air/fuel ratio in the cylinder (paragraph 118 cylinder behaves like an air spring. The trapped exhaust gases (kept form the previous charge burn) are compressed… cylinders are running at powerful stoichiometric level. Examiner states that A/F raito can routinely be manipulated by one of ordinary skill in the art to have the mixture be overall stoichiometric in the cylinder).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify McCarthy based on the teachings of Dibble to teach wherein deactivating the cylinder includes deactivating motion of the intake valve and exhaust valve before deactivating the fuel injector in order to trap combustion products rather than air and maintain overall stoichiometric air/fuel ratio in the cylinder. The motivation would be to have power output controlled at a fine level of grainularity

Regarding claim 46, McCarthy teaches wherein the compression ignition engine further includes an exhaust aftertreatment control device. (800 figure 1A)
Regarding claim 48, McCarthy teaches wherein the deactivating is via a cylinder deactivation (CDA) system, the CDA system comprising CDA hardware and a CDA control module in communication and/or contact with the intake valves, the exhaust valves, and the fuel injectors (S407 figure 4B paragraph 47 paragraph 61 figure 4A hardware).
Regarding claim 50, McCarthy teaches further comprising: recirculating a portion of exhaust from the exhaust port back into the combustion chambers via the intake port (paragraph 66 EGR circulation).
Regarding claim 51, McCarthy does not explicitly teach however Sunley teaches wherein the fuel has an octane rating of at least about 100 (paragraph 13 methane ICE powered by. US PG Pub No. 2019/0032618 paragraph 2 is evidentiary support provides evidentiary support that methane has a high octane number and Low cetane number).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify McCarthy based on the teachings of Sunley to teach wherein the fuel has an octane rating of at least about 100. The motivation would be to provide alternative fuel options.

Regarding claim 52, McCarthy teaches wherein the deactivating increases the engine load for each cylinder in response to the cylinders in the compression ignition engine operating outside of a prescribed load range (paragraph 30; naturally cylinder deactivation firing cylinders must increase torque outputs to maintain user experience).
Regarding claim 53, McCarthy teaches reducing a flow rate of air into the combustion chambers to maintain a desired air-fuel ratio (paragraph 66 figure 4B 413 adjusting intake flow).
Regarding claim 74, McCarthy teaches wherein the exhaust aftertreatment control device controls CO, HC, soot, and/or NOx emissions via at least one of a diesel oxidation catalyst, selective catalytic reduction, or a three-way catalyst (800 figure 1A).
Claims 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy (WO2016/118482) in view of Hubbard (US PG Pub No 2011/0072787).
Regarding claim 49, McCarthy does not explicitly teach however Hubbard teaches wherein the air/fuel ratio is lean with respect to an intake air quantity entering each of the combustion chambers (paragraph 82; A/F of active cylinders is lean).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify McCarthy based on the teachings of Hubbard to teach wherein the air/fuel ratio is lean with respect to an intake air quantity entering each of the combustion chambers. The motivation would be to maintain operation of catalyst.

Allowable Subject Matter
Claims 55, 58-63, 64, 66-76 allowed.
The following is an examiner’s statement of reasons for allowance: 
Von der Osten-Sack et al (US PG Pub NO. 2015/0027424) and McCarthy (WO2016/118482) in view of Sunley et al (US PG Pub No. 2019/0218993) in further view of Dibble et al (US PG Pub No. 2011/0048372) teach the limitations except for 
injecting a fuel into each of the combustion chambers, the fuel having a cetane number of less than about 40; igniting the fuel via compression ignition in the compression ignition engine; combusting substantially all of the fuel in the compression ignition engine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747